Citation Nr: 0024627	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-06 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1972.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a noncompensable evaluation for 
bilateral hearing loss.  


REMAND

The claim for an increased rating is well grounded because 
the veteran alleged that his hearing had worsened.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained service medical records and 
medical records from the identified health care providers.  
The veteran received VA audiological examinations in April 
1996 and June 1997, filed numerous lay statements with the 
RO, and provided sworn testimony at a hearing.  

The VA, however, has a duty to assist the veteran in 
obtaining a new VA examination because his last VA 
audiological examination was in June 1997 and because the 
representative's September 2000 brief requested a new 
examination.  The duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  To constitute a useful and 
pertinent rating tool, rating examinations must be 
sufficiently contemporaneous to allow adjudicators to make an 
informed decision regarding the veteran's current level of 
impairment.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The veteran also requested an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) because he believes that his 
bilateral hearing loss markedly interferes with employment.  
The veteran's April 1996 and June 1997 reports to VA 
examiners, his June 1997 testimony, and his January 1997 and 
March 1997 statements alleged that he worked as an analytical 
chemist who needed to hear instructions in order to precisely 
test soil and water samples.  The veteran wore hearing aids 
for the last 12 years and had to use a special phone to talk.  
He believed that he lost seven full-time and four part-time 
chemist jobs because communication misunderstandings 
prevented him from accurately following directions.  Instead, 
employers perceived him as rude, indifferent, or lacking in 
knowledge because he either asked a lot of questions to 
compensate for not hearing or he seemed to refuse to follow 
directions that he had not heard.  He found it especially 
difficult to hear low voices or to hear around noisy 
equipment, which made it difficult to work in a laboratory.  
Even while he was earning his bachelor's degree, he had to 
use a tape recorder and sit in the front of the classroom in 
order to hear the instructor and read lips; however, he has 
not been able to compensate for hearing problems in the 
workplace.  

An extraschedular rating may only be granted in the first 
instance by officials at the VA Central Office listed in the 
regulation.  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  
Under 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation 
is warranted only if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Therefore, a remand to the 
RO for consideration of referral of this issue to the VA 
Central Office for initial consideration of an extraschedular 
evaluation is warranted.  If additional development, such as 
obtaining further information regarding the circumstances of 
the veteran's employment, is deemed desirable prior to 
reaching a decision as to whether the case should be referred 
to the VA Compensation and Pension Service, such development 
should be accomplished.  If the RO determines that referral 
the VA Central Office for consideration of an extraschedular 
rating evaluation is not required, the RO must provide an 
adequate statement of reasons or bases for its decision not 
to so refer it.  See Colayong v. West, 12 Vet. App. 524 
(1999).  

This matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
examined or treated him for ear or 
hearing disabilities since 1994.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources whose 
records have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  

2.  The RO should schedule the veteran 
for a VA audiometric and ear examination.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  Failure of the veteran to report 
for the scheduled examination(s) without 
good cause could result in the denial of 
the claim(s).  38 C.F.R. § 3.655 (1999).  
Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.  

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for a compensable 
rating for a bilateral hearing loss 
disability based on the entire evidence 
of record.  The RO should review the 
record for the purpose of making an 
initial determination as to whether the 
veteran's bilateral hearing loss presents 
such an exceptional or unusual disability 
picture as to warrant a referral to the 
Under Secretary for Benefits or the 
Director of the VA Compensation and 
Pension Service.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the claim remains in a 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




